                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


NATIVE ECOSYSTEMS COUNCIL,                       CV 19-67-BLG-SPW-TJC

                    Plaintiffs,                   ORDER VACATING
                                                  SCHEDULING ORDER AND
vs.                                               STAYING PROCEEDINGS
JOHN J. MEHLHOFF, State Director,
the BUREAU OF LAND
MANAGEMENT; DAVID
BERNHARDT, Acting Secretary of the
Interior; and CORNELIA HUDSON,
Field Manager, BLM’s Dillion Field
Office,

                    Defendants.

      The Parties have filed a joint motion to vacate the Order for Case

Management Plan and to issue a temporary stay in proceedings. (Docs. 13, 16.)

The Parties have indicated that disposition in a related case, Native Ecosystem

Council v. Judice et al., CV-18-157, will affect how the instant case proceeds.

(Doc. 16 at 2.)

      Good cause appearing, IT IS HEREBY ORDERED that the motion is

GRANTED as follows:

      1.     The January 31, 2020 Order (Doc. 13) is VACATED.

      2.     This matter is STAYED pending resolution of summary judgment in

             Native Ecosystem Council v. Judice et al., CV-18-157, Docs. 39-42.
    3.   The parties shall file a status report with the Court within seven days

         of disposition in the above matter.


IT IS ORDERED.

    DATED this 12th day of March, 2020.

                                   _______________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge
